DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andorko et al. (US Pub. 20200272719 A1).

Andorko discloses the following limitations:

1. A self-enrollment method for enrolling authentication data in a portable authentication apparatus, comprising: 
the portable authentication apparatus entering an authentication data enrollment mode after receiving a request for enrolling authentication data (para. 41- As will be discussed further herein, the power button 106 may additionally or alternatively be utilized as an enrollment button to enable iris enrollment of a user for use of iris images to authenticate the user.); 
prompting the portable authentication apparatus to activate an enrollment procedure and starting to read authentication data (para. 58- During the enrollment stage, the user brings the biometrics-enabled USB stick 100 close to an eye, or at least aligns the biometrics-enabled USB stick with the eye, in such a way that the eye is visible in the hot mirror 102. Once the eye is visible in the hot mirror 102, the user may press the power button 106.); 
receiving authentication data via an authentication interface of the portable authentication apparatus (para. 58- camera module 204 may then obtain an image of the iris); 
determining if the authentication data is completely enrolled until the enrollment procedure is done; and terminating the enrollment procedure after the authentication data is completely enrolled (para. 58- Upon successful enrollment, the multi-color LED 108 may turn, for example, green. However, if the enrollment is unsuccessful, the multi-color LED 108 may turn, for example, red. The enrollment may automatically be allowed when the enrollment is by an initial user. In configurations, two irises, e.g., both eyes of a user, may be used for enrollment and authentication.), and 
storing the authentication data into a memory of the portable authentication apparatus (para. 59- After successful enrollment, data may be stored on the biometrics-enabled USB stick 100 in the flash memory 308 via the ARM CPU 306, the encryption module 410). 

2. The method according to claim 1, wherein the authentication data is a biometric data, and the authentication interface is a biometric feature access interface for reading biometric features so as to form the biometric data. (para. 60- e.g., an image of the enrolled user's iris or a representation of the user's iris, e.g., iris image information, is stored in the flash memory 308 and/or the iris recognition library 402 as an enrollment template)

3. The method according to claim 1, wherein, when receiving the request for enrolling the authentication data, the portable authentication apparatus enquires if the memory includes at least one enrolled authentication data; an authentication procedure is performed if the at least one enrolled authentication data exists and requires authentication to use the enrolled authentication data. (para. 69- if an enrollment template is available at 514, then the workflow 500 proceeds to the authentication stage at 524, where an image of the user's iris is obtained as previously described. The obtained iris image may be compared with the enrollment template in the iris recognition library, e.g., iris recognition library 402 and it may be determined at 526 if the user is authenticated)

4. The method according to claim 3, wherein, when the portable authentication apparatus enters the authentication data enrollment mode, an indicator light is used to prompt that the portable authentication apparatus starts to read the authentication data or performs the authentication procedure firstly. (para. 42- The multi-color LED 108 may signal to a user that the user has been successfully authenticated by matching the user's iris with an iris image and/or iris image information stored on the biometrics-enabled USB stick 100. The signal may be illumination of the multi-color LED 108 in a particular color and/or with a particular illumination pattern. Thus, the biometrics-enabled USB stick 100 may now be unlocked and the user may retrieve data stored thereon. The multi-color LED 108 may additionally or alternatively signal to a user that the enrollment session is ongoing, e.g., has begun and is continuing. The signal may be illumination of the multi-color LED 108 in a particular and/or with a particular illumination pattern. The enrollment session, as will be discussed further herein, involves catching an image of a potential user's iris and storing the image on the biometric-enhanced USB stick 100 for use in authenticating the user. The multi-color LED 108 may additionally or alternatively signal an operational status of the biometrics-enabled USB stick, e.g., the biometrics-enabled USB stick is currently powered on, the biometrics-enabled USB stick is in the enrollment session, the biometrics-enabled USB stick is in an authentication session.)

5. The method according to claim 4, wherein the authentication data is a biometric data, and the authentication interface is a biometric feature access interface for reading biometric features so as to form the biometric data. (para. 60- e.g., an image of the enrolled user's iris or a representation of the user's iris, e.g., iris image information, is stored in the flash memory 308 and/or the iris recognition library 402 as an enrollment template)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andorko as applied to claim 1 above, and further in view of Tao et al (US Pub. 20190156607 A1).

	Regarding claim 6, Andorko disclose the method according to claim 1, but is silent at to wherein, in the step for continuously determining if the authentication data is completely enrolled, the authentication data buffered in the memory is erased if the enrollment procedure fails, and the enrollment procedure terminates. However, this concept is notoriously well known and used in the art as evidenced by Tao (see para. 107 and therefore, one skilled in the art would have found it obvious to utilize it in Andorko as a simple alternative to achieve the desirable effect of making sure failed enrollment data is deleted..  

Regarding claim 7, Andorko discloses in the method according to claim 6, wherein the authentication data is a biometric data, and the authentication interface is a biometric feature access interface for reading biometric features so as to form the (para. 60- e.g., an image of the enrolled user's iris or a representation of the user's iris, e.g., iris image information, is stored in the flash memory 308 and/or the iris recognition library 402 as an enrollment template)

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andorko and further in view of Krishan et al. (US Pub. 20060176146 A1).

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Andorko discloses a portable authentication apparatus comprising: a micro-controller unit used to control operations of a plurality of circuit modules of the portable authentication apparatus; a plurality of communication modules electrically connected with the micro-controller unit, including: a bus module with a data interface used to connect with a host (Fig. 3); 
a biometric module electrically connected with the micro-controller unit and reading biometric features via a biometric feature access interface (para. 53- When a user attempts to unlock the biometrics-enabled USB stick 100, the camera module 204 obtains an image of the user's iris, once the hot mirror has confirmed that the iris is properly aligned with the camera module 204, e.g., the lens 212); 
a security authentication module electrically connected with the micro-controller unit, and obtaining biometric features generated by the biometric module by the micro-controller unit so as to generate a security code for authentication (para. 55- The operating system 400 may also include a biometrics driver 414 that is implemented in the kernel 406 of the operating system 400. The biometrics driver 414 authorizes the USB driver 408 to give access to the file system 412 when an iris of a user is authenticated, e.g., the biometrics driver 414 will unlock the biometrics-enabled USB stick 100 to allow access to the files in the operating system 400 and thus access data stored in the flash memory 308); and 
a power management module electrically connected with the micro-controller unit and used to control a power supplied to the portable authentication apparatus (para. 47-  the power supply 208 may be in the form of a super-capacitor and/or lithium ion (Li-Ion) battery. The power supply 208 may also be coupled to the PCB substrate 202 to provide power to the biometrics-enabled USB stick 100 and the various components during enrollment and/or authentication.);
wherein the micro-controller unit performs a self-enrollment method for enrolling authentication data in the apparatus, and the method comprises: the portable authentication apparatus entering an authentication data enrollment mode after receiving a request for enrolling authentication data (para. 41- As will be discussed further herein, the power button 106 may additionally or alternatively be utilized as an enrollment button to enable iris enrollment of a user for use of iris images to authenticate the user.); prompting the portable authentication apparatus to activate an enrollment procedure and starting to read authentication data (para. 58- During the enrollment stage, the user brings the biometrics-enabled USB stick 100 close to an eye, or at least aligns the biometrics-enabled USB stick with the eye, in such a way that the eye is visible in the hot mirror 102. Once the eye is visible in the hot mirror 102, the user may press the power button 106.); receiving biometric features via a biometric feature access interface of the portable authentication apparatus so as to form authentication data (para. 58- camera module 204 may then obtain an image of the iris); determining if the authentication data is completely enrolled until the enrollment procedure is done; and terminating the enrollment procedure after the authentication data is completely enrolled (para. 58- Upon successful enrollment, the multi-color LED 108 may turn, for example, green. However, if the enrollment is unsuccessful, the multi-color LED 108 may turn, for example, red. The enrollment may automatically be allowed when the enrollment is by an initial user. In configurations, two irises, e.g., both eyes of a user, may be used for enrollment and authentication.), and storing the authentication data into a memory of the portable authentication apparatus (para. 59- After successful enrollment, data may be stored on the biometrics-enabled USB stick 100 in the flash memory 308 via the ARM CPU 306, the encryption module 410). 
	Andorko is silent as to a first wireless communication module that connects with the host under a first wireless communication protocol; and a second wireless communication module that connects with the host under a second wireless communication protocol.  Andorko does teach communication module for connecting with a host (para. 47, 51).  However, using various wireless communication protocols to communicate with a host device is notoriously well known and used in the art as evidenced by Krishan (see para. 36-37) and therefore, one skilled in the art would have found it obvious to utilize it in Andorko as simple known alternatives to achieve the desirable effect of communicating with host devices without USB functionality. 

Regarding claim 9, Andorko discloses in the apparatus according to claim 8, wherein the portable authentication apparatus is a card-type device or a USB-type dongle that includes an internal battery module supplying power to the portable authentication apparatus by the power management module; the portable authentication apparatus connects with the host by one of the plurality of communication modules for conducting authentication. (para. 12- a biometrics-enabled USB portable storage device according to this disclosure may comprise a biometrics-enabled USB stick, Additionally, in some configurations, the biometrics-enabled USB stick may be battery and/or capacitor powered)

Regarding claim 10, Andorko discloses in the apparatus according to claim 8, wherein, when receiving the request for enrolling the authentication data, the portable authentication apparatus enquires if the memory includes at least one enrolled authentication data; an authentication procedure is performed if the at least one enrolled authentication data exists and requires authentication using the enrolled authentication data. (para. 69- if an enrollment template is available at 514, then the workflow 500 proceeds to the authentication stage at 524, where an image of the user's iris is obtained as previously described. The obtained iris image may be compared with the enrollment template in the iris recognition library, e.g., iris recognition library 402 and it may be determined at 526 if the user is authenticated)

Regarding claim 11, Andorko discloses in the apparatus according to claim 10, when the portable authentication apparatus enters the authentication data enrollment mode, an indicator light is used to prompt that the portable authentication apparatus starts to read the authentication data or performs the authentication procedure firstly. (para. 42- The multi-color LED 108 may signal to a user that the user has been successfully authenticated by matching the user's iris with an iris image and/or iris image information stored on the biometrics-enabled USB stick 100. The signal may be illumination of the multi-color LED 108 in a particular color and/or with a particular illumination pattern. Thus, the biometrics-enabled USB stick 100 may now be unlocked and the user may retrieve data stored thereon. The multi-color LED 108 may additionally or alternatively signal to a user that the enrollment session is ongoing, e.g., has begun and is continuing. The signal may be illumination of the multi-color LED 108 in a particular and/or with a particular illumination pattern. The enrollment session, as will be discussed further herein, involves catching an image of a potential user's iris and storing the image on the biometric-enhanced USB stick 100 for use in authenticating the user. The multi-color LED 108 may additionally or alternatively signal an operational status of the biometrics-enabled USB stick, e.g., the biometrics-enabled USB stick is currently powered on, the biometrics-enabled USB stick is in the enrollment session, the biometrics-enabled USB stick is in an authentication session.)

Regarding claim 12, Andorko discloses in the apparatus according to claim 11, wherein the portable authentication apparatus is a card-type device or a USB-type dongle that includes an internal battery module that supplies power to the portable authentication apparatus by the power management module; the portable authentication apparatus connects with the host by one of the plurality of communication modules for conducting authentication. (para. 12- a biometrics-enabled USB portable storage device according to this disclosure may comprise a biometrics-enabled USB stick, Additionally, in some configurations, the biometrics-enabled USB stick may be battery and/or capacitor powered)

Regarding claim 13, Krishan discloses in the apparatus according to claim 8, wherein the biometric module is a fingerprint recognition module, and the biometric feature access interface disposed on a surface of the portable authentication apparatus is used to read a fingerprint image. (para. 20- A fingerprint sensor window 20 is formed on body 14. A user may prove his identity by placing an appropriate finger (e.g., an index finger or thumb) against window 20. The key 10 may then scan the user's fingerprint and use the captured fingerprint information to authenticate the user)

Regarding claim 14, Andorko discloses in the apparatus according to claim 13, wherein the portable authentication apparatus is a card-type device or a USB-type dongle that includes an internal battery module that supplies power to the portable authentication apparatus by the power management module; the portable authentication apparatus connects with the host by one of the plurality of communication modules for conducting authentication. (para. 12- a biometrics-enabled USB portable storage device according to this disclosure may comprise a biometrics-enabled USB stick, Additionally, in some configurations, the biometrics-enabled USB stick may be battery and/or capacitor powered)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/            Examiner, Art Unit 2433                    

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433